 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    WILLIAM ALLEN GARRETT,                             No. 2:16-cv-1336 KJM AC P
12                       Plaintiff,
13           v.                                          ORDER
14    JEFF MACOMBER, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se with a civil rights action pursuant to 42 U.S.C.

18   § 1983, has filed a motion to join a new defendant. ECF No. 125. The motion appears to seek

19   leave to amend the complaint to add the California Men’s Colony, or possibly the warden of that

20   prison, as a new defendant based on several rules violations that took place in 2019. Id. The

21   motion will be denied. This action deals with alleged due process and equal protection violations

22   arising out of a disciplinary proceeding that took place at California State Prison, Sacramento at

23   the end of 2015. ECF No. 1. Although plaintiff has failed to provide a copy of his proposed

24   amended complaint, it appears that the claims he seeks to bring against the new defendant arise

25   out of incidents at a different prison over three years later. The new claims do not involve the

26   same defendants or arise out of the same transaction, occurrence, or series of transactions or

27   occurrences, making joinder improper. See Fed. R. Civ. P. 18(a) (joinder of claims); Fed. R. Civ.

28   P. 20(a)(2) (joinder of defendants). If plaintiff wishes to pursue claims related to incidents that
                                                        1
 1   occurred when he was housed at the California Men’s Colony, which is located in San Luis
 2   Obispo County, he may do so in a separate lawsuit filed in the United States District Court for the
 3   Central District of California.
 4          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion to add a new defendant,
 5   ECF No. 125, is denied.
 6   DATED: March 19, 2020
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
